 Case 20-50463       Doc 106     Filed 07/27/21 Entered 07/27/21 12:33:42     Desc Main
                                  Document     Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION

 In re:                                        )
                                               ) Case No. 20-50463
 CUSTOM DESIGN GROUP, LLC,                     )
                                               ) Chapter 11, Subchapter V
                                               )
                       Debtor.                 )

                      MOTION TO CONVERT OR DISMISS CASE

          The Office of the Bankruptcy Administrator for the Western District of North

Carolina (“Bankruptcy Administrator”) moves the Court (the “Motion”) for an order

converting or dismissing the above-captioned bankruptcy case pursuant to section 1112

of title 11 of the United States Code (the “Bankruptcy Code)” and Rule 9014 of the Federal

Rules of Bankruptcy Procedures (the “Bankruptcy Rules”). In support of this Motion, the

Bankruptcy Administrator says as follows:

                                 FACTUAL BACKGROUND

          1.    The above-captioned debtor and debtor-in-possession (the “Debtor”) filed a

voluntary petition for relief under subchapter V of chapter 11 of the Bankruptcy Code

[ECF No. 1] on December 11, 2020 (the “Petition Date”).

          2.    On December 14, 2020, the Chapter 11 Operating Order (the “Operating

Order”) was entered in this case [ECF No. 3]. That Order provided, in part, that the

Debtor file monthly status reports.
 Case 20-50463      Doc 106     Filed 07/27/21 Entered 07/27/21 12:33:42          Desc Main
                                 Document     Page 2 of 5



       3.     The following monthly status reports are due and unfiled:

                               Month              Due Date
                          March 2021                     4/21/21

                          April 2021                     5/21/21
                          May 2021                       6/21/21
                          June 2021                      7/21/21


                                  RELIEF REQUESTED

       4.     The Bankruptcy Administrator requests entry of an order dismissing this

bankruptcy case, or, if in the best interest of creditors, converting this chapter 11 case to

a liquidation under chapter 7 pursuant to section 1112(b)(1) of the Bankruptcy Code.

                             BASIS FOR RELIEF REQUESTED

       5.     Section 1112(b)(1) of the Bankruptcy Code states:

       [O]n request of a party in interest, and after notice and a hearing, the court
       shall convert a case under this chapter to a case under chapter 7 or dismiss a
       case under this chapter, whichever is in the best interest of creditors and the
       estate for cause . . . .

11 U.S.C. § 1112(b)(1).

       6.     Cause includes unexcused failure to satisfy timely any filing or reporting

requirement established by this title or by any rule applicable to a case under this chapter.

11 U.S.C. § 1112(b)(4)(F).

       7.     Section 308 of the Bankruptcy Code requires:

       A debtor in a small business case shall file periodic financial and other reports
       containing information including –
         (1) the debtor’s profitability;
         (2) reasonable approximations of the debtor’s projected cash receipts and
             cash disbursements over a reasonable period;
         (3) comparisons of actual cash receipts and disbursements with projections
             in prior reports;
         (4) whether the debtor is –
 Case 20-50463      Doc 106     Filed 07/27/21 Entered 07/27/21 12:33:42           Desc Main
                                 Document     Page 3 of 5



              (A) in compliance in all material respects with postpetition
                  requirements imposed by this title and the Federal Rules of
                  Bankruptcy Procedures; and
              (B) timely filing tax returns and other required government filings and
                  paying taxes and other administrative expenses when due; . . .

11 U.S.C. § 308(b). Section 1187(b) of the Bankruptcy Code makes clear the requirements

of section 308 apply to debtors electing subchapter V. 11 U.S.C. § 1187(b).

       8.     The undersigned is unaware of any unusual circumstances that establish

that dismissal or conversion is not in the best interests of creditors. Therefore, section

1112(b) requires conversion or dismissal, whichever is in the best interest of the creditors

and the estate.

       9.     Courts have looked to multiple factors to determine whether conversion or

dismissal is in the best interest of the creditors and the estate. Collier identifies ten such

factors:

       (1) whether some creditors received preferential payments, and whether
       equality of distribution would be better served by conversion rather than
       dismissal, (2) whether there would be a loss of rights granted in the case if it
       were dismissed rather than converted, (3) whether the debtor would simply file
       a further case upon dismissal, (4) the ability of the trustee in a chapter 7 case
       to reach assets for the benefit of creditors, (5) in assessing the interest of the
       estate, whether conversion or dismissal of the estate would maximize the
       estate’s value as an economic enterprise, (6) whether any remaining issues
       would be better resolved outside the bankruptcy forum, (7) whether the estate
       consists of a “single asset,” (8) whether the debtor had engaged in misconduct
       and whether creditors are in need of a chapter 7 case to protect their interests,
       (9) whether a plan has been confirmed and whether any property remains in
       the estate to be administered and (10) whether the appointment of a trustee is
       desirable to supervise the estate and address possible environmental and
       safety concerns.

7 COLLIER ON BANKRUPTCY P 1112.04 (16th 2021).

       10.    The liquidation analysis attached to the Plan [ECF No. 104] suggests that

creditors would receive no recovery in a chapter 7 liquidation. In light of the lack of assets
 Case 20-50463     Doc 106     Filed 07/27/21 Entered 07/27/21 12:33:42       Desc Main
                                Document     Page 4 of 5



available to be administered for the benefit of creditors, the undersigned requests that

the case be dismissed.

       Wherefore, the undersigned moves the Court to dismiss this case or, if the Court

determines it would be in the best interests of the creditors, to convert the case to a

chapter 7 liquidation and for such other and further relief as it just and proper.


       Dated: July 27, 2021.


                                   /s/ Shelley K. Abel
                                   Shelley K. Abel
                                   U.S. Bankruptcy Administrator
                                   402 W. Trade Street, Suite 200
                                   Charlotte, NC 28202-1669
                                   N.C. Bar #34370
                                   Telephone: (704) 350-7587 Fax: (704) 344-6666
                                   Email: shelley_abel@ncwba.uscourts.gov
 Case 20-50463      Doc 106    Filed 07/27/21 Entered 07/27/21 12:33:42        Desc Main
                                Document     Page 5 of 5




                              CERTIFICATE OF SERVICE

        The undersigned certifies that the pleading(s) or paper(s) to which this Certificate
is affixed was served upon the party(s) to this action listed below by depositing a copy of
the same, enclosed in a first-class postpaid, properly addressed wrapper, in a Post Office
or official depository under the exclusive care and custody of the United States Postal
Service and/or by means of the Electronic Filing System of the Bankruptcy Court on July
27, 2021.

Custom Design Group, LLC
391 10th Avenue Dr. NE
Hickory, NC 28602

James H. Henderson
- Served electronically

Michael Bowers
- Served electronically



       Dated: July 27, 2021.


                                   /s/ Shelley K. Abel
                                   Shelley K. Abel
                                   U.S. Bankruptcy Administrator
                                   402 W. Trade Street, Suite 200
                                   Charlotte, NC 28202-1669
                                   N.C. Bar #34370
                                   Telephone: (704) 350-7587 Fax: (704) 344-6666
                                   Email: shelley_abel@ncwba.uscourts.gov
